         Case 6:20-cv-07039-FPG Document 15 Filed 03/23/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 FOR THE WESTERN DISTRICT OF NEW YORK

 CARRIE M. LEO,

                                        Plaintiff,
                                                                      Notice of Appearance
                                 -v-                                  Index No. 6:20-cv-07039
                                                                     (Hon. Frank P. Geraci, Jr.)
 NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL
 CONSERVATION, and THE UNITED STATES DEPARTMENT
 OF AGRICULTURE, and the following INDIVIDUALS, in their
 individual and official capacities: BASIL SEGGOS—
 Commissioner, SONNIE PERDUE—Secretary, WILLIAM
 POWELL—Lieutenant/Captain, DEC Division of Law
 Enforcement, JOSEPH THERRIEN—Director, DEC Special
 Licenses Unit, ANDREA D’AMBROSIO—USDA Animal Care
 Inspector, and John/Jane Does #1-15.

                                        Defendants.



       PLEASE TAKE NOTICE that Letitia James, Attorney General of the State of New

York, by Michele Romance Crain, Assistant Attorney General, of counsel, 144 Exchange

Boulevard, Suite 200, Rochester, New York 14614 appears as Attorney for the defendants New

York State Department of Environmental Conservation, Basil Seggos, William Powell and

Joseph Therrien, in the above captioned action.

              Defendants demand that copies of all pleadings in the above matter be served on

their Attorney, Letitia James, Attorney General of the State of New York, by Michele Crain,

Assistant Attorney General, of counsel, electronically at Michele.Crain@ag.ny.gov or by mail at

144 Exchange Boulevard, Suite 200, Rochester, New York 14614.
        Case 6:20-cv-07039-FPG Document 15 Filed 03/23/21 Page 2 of 3




March 23, 2021
                                   LETITIA JAMES
                                   Attorney General of the State of New York
                                   Attorney for Defendants O’Donnell and Roberts

                                    s/Michele Romance Crain
                                   MICHELE ROMANCE CRAIN
                                   Assistant Attorney General of Counsel
                                   NYS Office of the Attorney General
                                   144 Exchange Boulevard, Suite 200
                                   Rochester, New York 14614
                                   Telephone:(585) 546-7430
                                   Michele.Crain@ag.ny.gov
Case 6:20-cv-07039-FPG Document 15 Filed 03/23/21 Page 3 of 3
